Exhibit 4.6 THIS WARRANT AND THE SHARES ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE NOT BEEN REGIS­TERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.EXCEPT AS OTHERWISE SET FORTH HEREIN OR IN A SECURITIES PURCHASE AGREEMENT DATED AS OF AUGUST 30, 2007, NEITHER THIS WARRANT NOR ANY OF SUCH SHARES MAY BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRA­TION STATEMENT FOR SUCH SECURITIES UNDER SAID ACT OR, AN OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE, CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE Right to Purchase 88,000 Shares of Common Stock, $.001 par value per share STOCK PURCHASE WARRANT THIS CERTIFIES THAT, for value received, NEW MILLENNIUM CAPITAL PARTNERS II, LLC or its registered assigns, is entitled to purchase from Pacificap Entertainment Holdings, Inc., a Nevada corporation (the “Company”), at any time or from time to time during the period specified in Paragraph2 hereof, 88,000 fully paid and nonassessable shares of the Company’s Common Stock, $.001 par value per share (the “Common Stock”), at an exercise price per share equal to $.005 (the “Exercise Price”).The term “Warrant Shares,” as used herein, refers to the shares of Common Stock purchasable hereunder.The Warrant Shares and the Exercise Price are subject to adjustment as provided in Paragraph 4 hereof.The term “Warrants” means this Warrant and the other warrants issued pursuant to that certain Securities Purchase Agreement, dated August 30, 2007, by and among the Company and the Buyers listed on the execution page thereof (the “Securities Purchase Agreement”), including any additional warrants issuable pursuant to Section4(l) thereof. This Warrant is subject to the following terms, provisions, and conditions: 1.Manner of Exercise; Issuance of Certificates; Payment for Shares.
